Citation Nr: 0903743	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-18 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for skin 
cancer, to include as secondary to ionizing radiation 
exposure.

2.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The veteran had active service from October 1943 to April 
1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2005 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefits sought 
on appeal.  The veteran appealed those decisions, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied 
service connection for skin cancer, to include as secondary 
to ionizing radiation exposure.

2.  The evidence received since the last final November 2004 
does not raise a reasonable possibility of substantiating the 
claim. 

3.  Audiometric testing reveals that the veteran's service-
connected hearing loss is no worse than VI hearing in the 
right ear and VIII hearing in the left ear. 


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied service 
connection for skin cancer, to include as secondary to 
ionizing radiation exposure, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the November 2004 
rating decision is not new and material, and the claim of 
entitlement to service connection for skin cancer is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.130, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 2004, 
December 2004, April 2005, August 2005, March 2006, January 
2007, and July 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A July 2008 letter from the RO to 
the veteran contained the required notice, and the claim was 
subsequently readjudicated. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

New and Material Evidence

The veteran's claim for service connection for skin cancer, 
to include as secondary to ionizing radiation exposure, was 
previously considered and denied by the RO in November 2001.  
That decision noted that no evidence of skin cancer was 
submitted.  After the veteran was provided notice of the 
decision and of his appellate rights, he did not appeal it, 
and the Board's decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
The claim was readjudicated and denied again in November 
2004.  Again, the veteran did not appeal and the decision 
became final.

Based on the above procedural history, the question for 
consideration is whether new and material evidence has been 
received to reopen the claim.  Moreover, although it appears 
that the RO reopened the claim in November 2004, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

For all claims made on or after August 29, 2001, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

At the time of the last final denial in November 2004, the 
evidence of record demonstrated a diagnosis of skin cancer, 
manifested decades following the veteran's separation from 
active service in 1946.  The evidence also included letters 
dated in December 2003 and January 2005 from a private 
physician B.F.M., which appeared to relate the veteran's skin 
cancer to his reported in-service radiation exposure.  After 
reviewing this evidence, the claim was denied, on the basis 
that skin cancer was not among the presumptive diseases 
associated with radiation exposure under 38 C.F.R. 
§ 3.309(d).

The evidence added to the record subsequent to the last final 
rating decision in November 2004 includes treatment reports 
referable to skin cancer dated in 2003.  These records are 
duplicates of evidence already in the claims file in November 
2004, and thus they are not new.  The recently submitted 
evidence also includes an October 2008 letter from Dr. 
B.F.M., which contained no new information but simply 
indicated that he continued to hold the opinion he had 
expressed in earlier letters.  Therefore, although new, this 
letter is cumulative of the previous evidence and cannot 
serve to reopen the claim under 38 C.F.R. § 3.156(a).  
Finally, the recently submitted evidence includes a September 
2008 letter from the Defense Threat Reduction Agency.  This 
letter discussed the veteran's dose estimate of radiation 
while at Hiroshima.  This letter was not previously before 
agency decisionmakers and relates to an unestablished fact 
necessary to substantiate the claim.  However, because the 
letter concluded that there was no reasonable possibility 
that the current skin cancer was caused by in-service 
radiation, it raises no reasonable possibility of 
substantiating the claim.

For the foregoing reasons, the requirements under 38 C.F.R. 
§ 3.156(a) have not been satisfied.  Consequently, the 
request to reopen the claim of entitlement to service 
connection for skin cancer must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Increased Rating for Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required by that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Throughout the rating period on appeal, the veteran is 
assigned a 40 percent rating for his bilateral hearing loss.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designed from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, DC 6100.  Hearing tests are 
conducted without hearing aids, and the results of the above-
described tests are charted on Table VI and Table VII.  See 
38 C.F.R. § 4.85.

In this case, the veteran under a VA audiologic examination 
in February 2007.  




HERTZ



1000
2000
3000
4000
RIGHT
65
70
65
80
LEFT
55
55
75
85

The veteran's right ear puretone threshold average was 70, 
and his left ear average was 68.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
of 52 percent in the left ear.

Applying the findings of the February 2007 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for an increased 
rating the veteran's bilateral hearing loss.  Indeed, 
application of Table VI derives Level V hearing impairment in 
the right ear and Level VIII hearing impairment in the left.  

It is further noted that the veteran has an exceptional 
pattern of hearing loss under 38 C.F.R. § 4.86(a).  
Accordingly, application of Table VIa raises him to Level VI 
impairment in the right ear.  Table VI continues to provide a 
more beneficial result as to the left ear.  

In sum, the veteran's right ear hearing acuity is designated 
as Level VI hearing loss.  The veteran's left ear hearing 
acuity is designated as Level VIII hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 40 percent 
evaluation is derived.  

The veteran has submitted private treatment records from Dr. 
Prestridge and Dr. McDonald pertaining to his hearing loss.  
Like the VA examination these records show bilateral hearing 
loss and worsening discrimination.  However the audiometric 
tests are not in a format compatible with VA rating standards 
and thus may not be considered.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).

The veteran has also submitted statements in support of his 
claim, but the Board finds that those statements have no 
probative value as to whether an increased rating for his 
hearing loss is warranted.  The veteran, as a lay person, 
lacks appropriate medical training and is therefore not 
competent to provide a probative opinion on a medical matter.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In conclusion, the Board thus finds that the preponderance of 
the evidence is against the veteran's claim for a higher 
evaluation for his bilateral hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Board has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that the veteran's bilateral hearing 
loss, alone, has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedule criteria.  Therefore, assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for skin cancer is denied.

A rating in excess of 40 percent for the veteran's bilateral 
hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


